Case 17-32185        Doc 28     Filed 10/11/18     Entered 10/11/18 10:23:51          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-32185
         Barry Berg, Sr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/27/2017.

         2) The plan was confirmed on 01/05/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/07/2018.

         5) The case was dismissed on 08/03/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,501.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-32185       Doc 28     Filed 10/11/18    Entered 10/11/18 10:23:51              Desc          Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $1,197.52
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                $1,197.52


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $0.00
     Court Costs                                                         $0.00
     Trustee Expenses & Compensation                                    $68.25
     Other                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $68.25

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim        Principal        Int.
 Name                              Class   Scheduled      Asserted      Allowed         Paid           Paid
 GATEWAY ONE LENDING & FINANCE Secured        8,565.00       8,452.79      8,452.79        968.25       161.02
 HEIGHTS FINANCE CORP          Unsecured      2,705.00       2,974.90      2,974.90           0.00         0.00
 ILLINOIS LENDING CORP         Unsecured      1,200.00       1,262.91      1,262.91           0.00         0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      6,029.00       6,315.85      6,315.85           0.00         0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,083.00       1,083.09      1,083.09           0.00         0.00
 QUANTUM3 GROUP                Unsecured            NA          50.00         50.00           0.00         0.00
 CHASE BANK                    Unsecured         750.00           NA            NA            0.00         0.00
 GREEN ARROW LOANS             Unsecured         300.00           NA            NA            0.00         0.00
 GREEN GATE SERVICES           Unsecured         400.00           NA            NA            0.00         0.00
 AD ASTRA RECOVERY/SPEEDY CASH Unsecured         732.00           NA            NA            0.00         0.00
 AMERICAN WEB LOAN             Unsecured         900.00           NA            NA            0.00         0.00
 ARROWHEAD ADVANCE             Unsecured         300.00           NA            NA            0.00         0.00
 RADIANT CASH                  Unsecured         500.00           NA            NA            0.00         0.00
 SPOT LOAN                     Unsecured         400.00           NA            NA            0.00         0.00
 TARGET CASH NOW               Unsecured         700.00           NA            NA            0.00         0.00
 JEFF TYLKA                    Unsecured     12,500.00            NA            NA            0.00         0.00
 NATIONAL SMALL LOANS          Unsecured         400.00           NA            NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-32185        Doc 28      Filed 10/11/18     Entered 10/11/18 10:23:51              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $8,452.79            $968.25            $161.02
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $8,452.79            $968.25            $161.02

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,686.75                $0.00            $0.00


 Disbursements:

         Expenses of Administration                                $68.25
         Disbursements to Creditors                             $1,129.27

 TOTAL DISBURSEMENTS :                                                                       $1,197.52


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
